Citation Nr: 1004408	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to May 
1970 and from July 1972 to February 1989.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 2009 from the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
enumerated claims.

An appealed issue of entitlement to service connection for a 
left ear hearing loss was granted by the RO in a November 
2006 Decision Review Officer (DRO) rating decision and is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The issues of service connection for bilateral knee 
disability and tinnitus are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

Competent medical evidence reveals no evidence that the 
Veteran has a current hearing loss disability of the right 
ear.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's service connection claim 
was filed in February 2005.  Prior to adjudicating the claim 
in September 2005, a duty to assist letter addressing the 
claim was sent in April 2005.  Additional notice was also 
sent in March 2006.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notice was 
provided in March 2006.  Thereafter the RO readjudicated the 
issues in a December 2006 supplemental statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
Service treatment records were previously obtained and 
associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with 
the claims folder.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the right ear hearing loss, the Veteran was 
provided with VA examinations in April and May 2006, based 
not only on examination of the Veteran, but also on review 
of the records, with the audiology results deemed valid in 
May 2006.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices 
of the RO, the claimant has been notified and made aware of 
the evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
sensorineural hearing loss and arthritis, when such diseases 
are manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus or relationship between the current 
disability and the in- service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claims or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claims, in which case the claims must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Right Ear Hearing Loss

The Veteran claims entitlement to service connection for a 
right ear hearing loss.  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated 
at separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related 
to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing 
loss. Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran's entrance examination from January 1966 
revealed normal ears and the hearing test was within normal 
limits, with report of medical history negative for ear 
trouble or hearing loss.  Service treatment records and 
periodic examinations from this first period of service are 
negative for any complaints, history or findings of ear 
problems or hearing loss, including on audiological testing.  
His separation examination of April 1970 likewise revealed 
normal ears and the hearing test was within normal limits, 
with report of medical history negative for ear trouble or 
hearing loss. 

The Veteran's July 1972 entrance examination for his second 
period of service revealed normal ears and the hearing test 
was within normal limits, with report of medical history 
negative for ear trouble or hearing loss.  Service treatment 
records from this second period of service are negative for 
any complaints, history or findings of ear problems or 
hearing loss.  However he is noted in these records to serve 
as a flight steward throughout his service, and the RO is 
noted to have conceded that he had noise exposure from 
aircraft.  His periodical examinations repeatedly showed 
normal findings on examination of ears, with reports of 
medical history negative for history of ear problems or 
hearing loss, and normal hearing was repeatedly shown on 
audiological testing, with the exception of an audiological 
evaluation in May 1988.  This test showed that his right ear 
had hearing loss shown, with 40 decibels lost at 3000 Hertz.  
The rest of this test was normal at all other frequencies 
for the right ear and was completely normal for the left 
ear.  This was the lone test showing a hearing loss for the 
right ear.  

Post service, a May 1989 VA examination revealed the 
examination of the ears was marked no significant 
abnormalities (NSA).  Subsequent treatment records reflect 
that January 1996 he was seen for a physical and was noted 
to have a mild hearing loss but nothing documented as 
severe.  Objective examination was limited to finding clear 
tympanic membranes (TMs).  In February 1999 he was seen for 
ringing of the right ear, and it was suggested that he may 
have a hearing loss from the military.  Objective findings 
revealed normal TMs and reference was made to an audiogram 
report, which was not included in the claims folder.  The 
diagnosis was tinnitus and high frequency hearing loss.  In 
January 2000 he was noted again to have ringing in the ears 
and continued to be assessed with mild high frequency 
hearing loss in addition to tinnitus.  

A March 2001 physical examination again noted the history of 
chronic ringing in his ears and history of having used to 
work around airplanes.  He had a history of his hearing 
being checked at work, but did not know if it was diminished 
or abnormal.  Objective examination again noted clear TMs.  
He was assessed with high frequency hearing loss.  An April 
2002 general checkup note also gave a history of chronic 
hearing loss that is not progressive.   A May 2004 physical 
also noted the chronic ringing in the ears and some 
decreased hearing.  None of these records or physical 
examinations included actual audiological reports to support 
their findings of hearing loss. 

An August 2005 VA examination was noted to have been 
conducted without claims file review or review of other 
records.  This related the Veteran's history of decreased 
hearing and he reported needing a louder volume on 
everything in order to understand things.  His history of 
service from 1966-1970 and 1972 to 1989 in the Air Force and 
having spent 10 years working around aircraft.  He reported 
that the aircraft in the "APU" was very loud.  He felt that 
this was where he acquired most of his hearing loss.  Post 
service, he reported working at a facility building aircraft 
but said he was not around noise at this job.  Audiological 
testing revealed that his right ear hearing was as follows.  
At 500, 1000, 2000, 3000 and 4000 Hertz, his right ear 
recorded 5 decibels, 10 decibels, 15 decibels, 30 decibels 
and 35 decibels respectively.  His CNC score was 96 percent 
for the right ear.  The examiner noted that puretone results 
showed hearing within normal limits through 2000 Hertz with 
only mild sensorineural hearing loss, and word recognition 
scores were excellent.  The examiner also noted that he did 
have excessive false positive response and the results were 
only of fair reliability.  However his results only showed 
mild high frequency hearing loss.  It was deemed of a 50/50 
probability as to whether the hearing loss documented was 
due to service or to his post service job.  This examination 
report is noted to show audiological evidence of hearing 
loss for VA purposes for the left ear for which service 
connection is in effect.  

A September 2005 private evaluation for complaints of 
ringing in the ears and hearing loss related a history of 
the Veteran having been discharged from the service with a 
known hearing loss in the right ear.  Over the past 5 years 
he had a slight progression of hearing loss.  He worked 
around some noise trauma over the years and used ear 
protection at times.  Examination revealed the ear canals 
were clear, TMs had slight tympanosclerosis, were mobile, 
but slightly stiff, with no fluid or perforation.  The 
audiogram was deemed essentially normal hearing to 2000 
Hertz, then there was a severe noise induced hearing loss 
bilaterally, right greater than left.  His speech audiometry 
and discrimination were good.  The assessment was noise 
induced hearing loss right greater than left.  The audiogram 
was not included with this report.  

An April 2006 VA audiological examination included the 
review of the claims file.  This report noted that a hearing 
test in 1988 while on active duty did show decreased hearing 
in the right ear at 3000 Hertz, but all other tests 
indicated normal hearing during military service.  He was 
noted to have had a previous test in August 2005, the 
results of which were of only fair reliability, due to 
excessive false positive test results.  He had no change in 
his history since the last examination.  Physical 
examination revealed that the evaluation results still 
indicated fair to poor reliability on pure tone thresholds.  
His hearing appeared to be within normal limits.  However 
there was a variation of the high frequencies.  The Veteran 
reported that this was due to ringing in his ears which 
makes it hard for him to test.  However the examiner was 
unable to get accurate results after retesting.  Therefore 
the results were not considered accurate for testing.

The report of a May 2006 VA examination noted the 
questionable pure tone results from the April 2006 
examination.  This evaluation today did show more reliable 
puretone thresholds and they were recorded as follows.  At 
500, 1000, 2000, 3000 and 4000 Hertz, his right ear recorded 
5 decibels, 10 decibels, 10 decibels, 30 decibels and 35 
decibels respectively.  His CNC score was 100 percent for 
the right ear.  The examiner commented that puretone testing 
revealed his hearing continued to be within normal limits 
through 2000 Hertz with mild to moderate bilateral 
sensorineural hearing loss.  Speech reception thresholds 
were in agreement with puretone findings and word 
recognition scores were excellent at normal conversational 
level.  There has been no change in his thresholds since 
August 2005.  His hearing was essentially within normal 
limits with just mild high frequency sensorineural hearing 
loss.  The examiner noted the Veteran was reportedly around 
aircraft noise for approximately 10 years in the military.  
He still worked with planes in the private sector.  It was 
hard to determine how much exposure may be due to military 
service and how much was due to his civilian occupation.  At 
this point it would be determined that his slight high 
frequency hearing loss would be at least as likely as not 
due to service.  This examination report is noted to show 
audiological evidence of hearing loss for VA purposes for 
the left ear for which service connection is in effect.  

No subsequent evidence is of record regarding the claimed 
right ear hearing loss.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service- 
connection for right hearing loss.  While there is evidence 
of an apparent hearing loss shown under the criteria of 38 
C.F.R. § 3.385 one time in service in May 1988, this appears 
to have been an acute and transitory finding, with all other 
records during and after service shown to be negative for a 
hearing loss.  Notwithstanding the opinions discussing a 
high frequency hearing loss, post- service records show no 
objective evidence of hearing loss for VA purposes, and a 
May 2006 VA examination's audiological findings, deemed 
reliable, revealed that there is no hearing loss disability 
under the VA criteria.  

In addition to the medical evidence, the Board has 
considered the Veteran's assertions advanced to support this 
claim.  The Veteran is competent, as a layperson, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, while the 
Veteran may sincerely believe that has a current hearing 
loss that is related to service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).  In this matter there is no current hearing 
loss disability, thus service connection is not warranted.


ORDER

Service connection for a right ear hearing loss is denied.


REMAND

The Veteran claims that service connection is warranted for 
disabilities affecting both his knees due to his duties in 
service that required much stooping and bending, causing 
wear and tear on his knees.  Service medical and personnel 
records reflect that he served as a flight steward 
throughout his service, and the duties are noted to include 
baggage handling and ground spotter during loading and 
unloading. Service records show that the Veteran had over 20 
yrs. of active duty service.  In October 2005, the Veteran's 
his private doctor opined that although he did not think the 
Veteran's job duties in service caused the degenerative 
changes, it could have aggravated his condition.  The 
private doctor did not comment further.  The Board observes 
that the Veteran has not had a VA examination addressing his 
knee disorder.

The Veteran also claims he is entitled to service connection 
for tinnitus due to the same acoustic trauma which is noted 
to have been the basis for granting service connection for a 
left ear hearing loss.  The Board notes that the only VA 
examination which addresses the etiology of the Veteran's 
tinnitus was the August 2005 VA examination which provided a 
negative opinion regarding whether this tinnitus was related 
to service.  However this examination was conducted without 
the benefit of a review of the claims file.  Subsequent to 
this examination a private examination for complaints of 
ringing in the ears suggested the possibility of his 
tinnitus being noise induced, but provided no definite 
opinion.  The subsequent VA examinations from April and May 
2006 provided no opinion regarding the etiology of tinnitus, 
but instead focused on hearing loss.

In view of the foregoing, the Board finds that a remand is 
necessary to afford the Veteran a complete VA examination 
addressing the etiology of the claimed bilateral knee 
disorders and tinnitus, to include complete review of the 
claims file.  In brief, the fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The evidence of a link between current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The Court has held that the threshold for 
obtaining an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran 
to provide information as to all private 
and VA medical treatment for his 
bilateral knee disorders from 1989 to 
present.  After obtaining any necessary 
authorization, the AOJ should obtain 
such evidence and associate it with the 
claims file.

2.  After completion of #1, the AOJ 
should schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of the Veteran's 
bilateral knee disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  

3.  The AOJ should schedule the Veteran 
for an audiological examination to 
determine the nature and etiology of the 
Veteran's claimed tinnitus.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic tinnitus?  If so, is it at least 
as likely as not that any such disorder 
began in service?  The presumed 
acoustical trauma conceded to have been 
sustained in service for purposes of the 
RO's grant of service connection for a 
left ear hearing loss should be 
addressed in answering this question.  

Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the Veteran's claim.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


